IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 4, 2009
                                     No. 08-30262
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JOE STEPHENS

                                                   Plaintiff-Appellant

v.

CAREY T SHIMPF; PARISH OF CADDO

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:07-CV-1962


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Joe Stephens, Louisiana prisoner # 109204, appeals the district court’s
dismissal of his pro se 42 U.S.C. § 1983 complaint. The district court determined
that his claims had prescribed and dismissed the complaint as frivolous
pursuant to 28 U.S.C. § 1915(e).
       Stephens argues that the district court erred when it determined that his
claims had prescribed. He argues that the District Attorney of Caddo Parish,
Louisiana, violated his constitutional rights by bringing an arson charge that

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30262

was subsequently dismissed and that he was subject to false imprisonment and
malicious prosecution in connection with the arson charge. Stephens argues
that he has been continuously imprisoned since his arrest on the arson charge
in December 1982, through the current date, and that under Louisiana law,
prescription for a claim of false imprisonment does not run while a person is
imprisoned. Stephens is currently serving a life sentence following a murder
conviction, which arose after he was charged with arson.
      A dismissal as frivolous pursuant to § 1915(e)(2)(B)(i) is reviewed for an
abuse of discretion. See Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).
The statute of limitations for a § 1983 claim is the same as the statute of
limitations in a personal injury action in the state in which the claim accrues.
See Wallace v. Kato, 549 U.S. 384, 127 S. Ct. 1091, 1094 (2007). In Louisiana,
the applicable prescriptive period is one year. L A. C IV. C ODE A NN. 3492. State
law governs tolling in § 1983 actions. See Burge v. Parish of St. Tammany, 996
F.2d 786, 788 (5th Cir. 1993). There is no general rule of law in Louisiana that
provides for interruption or suspension of the prescriptive period because of
imprisonment. See Kissinger v. Foti, 544 F.2d 1257, 1258 (5th Cir. 1977). “The
accrual date of a § 1983 cause of action is a question of federal law that is not
resolved by reference to state law.” Wallace, 127 S. Ct. at 1095 (emphasis in
original). Stephens’ claims of false imprisonment and malicious prosecution
accrued, at the latest, in June 1986, when the arson charges were dismissed. See
Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001); Brummett v.
Camble, 946 F.2d 1178, 1183 (5th Cir. 1991). Thus, the one-year limitations
period began to run in June 1986 and the claims set forth in Stephens’
complaint, which was filed in November 2007, are prescribed.
      AFFIRMED.




                                        2